DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Claim Rejections
The rejection of claim 13 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention is hereby withdrawn in view of the claim amendments filed 10/12/22.
	The rejection of:
claim 15 under 35 U.S.C. 103(a) as being unpatentable over Sahin et al. (WO 2015/053726; published: 4/16/2015), in view of Baldwin et al. (US 2016/0324932; published: 11/10/16)
is hereby withdrawn in view of Applicants’ arguments with regards to Pluronic F68.

Claim Objections
Claim 16 is objected to because of the following informalities: Claim 16 has a different preamble compared to the claim it depends from (claim 15). It is suggested to amend the preamble to “A method for treating obesity according to claim 15…” in order to be consistent with the claim language. It is also suggested to add “and” before the second (and last) wherein clause as such is appropriate for a list of 2 or more.  
Appropriate correction is required.

New Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Sahin et al. (WO 2015/053726; published: 4/16/2015), in view of Almariego et al. (WO 2013/1472569; published: 9/26/13).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Sahin et al. is directed to anti-obesity products (Title). Sahin et al. teach that the product can be administered orally or parenterally via IV injection, SC injection IM injection and directly on the skin, wherein the anti-obestity product comprises boric acid and sodium pentaborate pentahydrate (NaB) (limitations of instant claim 15).
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
	Sahin et al. do not teach wherein the product further comprises the claimed copolymer, Pluronic P123, as required by instant claim 15.  However, this deficiency is cured by Almariego et al.
Almariego et al. is directed to products and methods of treating a patient with type 1 or 2 diabetes or obesity (Abstract). Almariego et al. teach that the composition used to treat obesity can comprise commonly known surfactants such as PLURONIC® P123 (i.e., the claimed copolymer) in oral pharmaceutical compositions. It is noted that Almariego et al. teach that sodium borate can be used as an excipient and therefore, is suitably used in combination with PLURONIC® P123. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Based on these teachings, it would have been prima facie obvious to one of ordinary skill in the art to incorporate the commonly used surfactant, P123, to the pharmaceutical composition of Sahin et al. to achieve the predictable result of obtaining a composition suitable for pharmaceutical administration to treat obesity. 
With regards to instant claim 16, the Examiner directs attention to MPEP 2112.02(II), which states: “when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated.”
Thus, the claimed invention was prima facie obvious before the effective filing date of the claimed invention.

Response to Arguments
Applicants’ arguments with regard to the previously cited prior art are moot in view of the withdrawn claim rejections.  To the extent that Applicants’ arguments are pertinent to the newly applied rejections, they are addressed as follows:
Applicants argue that the claimed invention produces unexpected results and directs attention to Figures 2 and 3 of the instant specification (Remarks: p. 9).
This is not found persuasive.  In response, it is first noted that Figures 2 and 3 show effects of the claimed boron compound and a different surfactant, Pluronic F68 and therefore, are not applicable to this instant claims. Furthermore, as stated in the previous Advisory action, the Examiner does not find the results convincing; specifically, there does not appear to be a significant difference between the test groups and control (NC).
Applicants argue that the inventor identified a problem others did not; specifically, Applicants have discovered a completely new application of the recited composition. 
This is not found persuasive. In response, the Examiner directs attention to the teachings of Sahin et al., which link the use of the claimed boron compounds with treating obesity. Therefore, such was previously identified. As stated in MPEP §706(I): The standard to be applied in all cases is the "preponderance of the evidence" test. In other words, an examiner should reject a claim if, in view of the prior art and evidence of record, it is more likely than not that the claim is unpatentable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GENEVIEVE S ALLEY/Primary Examiner, Art Unit 1617